Per Curiam.

There is no doubt that plaintiffs could sue for money had and received after a rescission of the contract for fraud. For a discussion of the principles involved in this form of action, see Miller v. Schloss, 218 N. Y. 400. Defendants should have asked for a bill of particulars of plaintiffs’ cause of action. Judgment reversed and new trial ordered, with thirty dollars costs to appellants to abide the event.
All concur; present, Guy, Gavegan and Mitchell, JJ.
Judgment reversed and new trial ordered.